Citation Nr: 1215538	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for hearing loss of the left ear.

4.  Entitlement to service connection for hearing loss of the right ear.

5.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to May 2004 and January 2005 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court stated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Board has characterized the issue as a claim for entitlement to service connection for a psychiatric disability, to include PTSD.  The Board will consider all psychiatric diagnoses of record. 

The issues of service connection for a bilateral shoulder disability and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has current left ear hearing loss disability due to military noise exposure.  

2.  The Veteran does not have current right ear hearing loss disability.  

3.  The Veteran has been diagnosed as having PTSD by a VA psychologist based upon stressors involving fear of hostile military activity consistent with the circumstances of his service in Iraq.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss in the left ear are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011). 

2.  The criteria for service connection for hearing loss in the right ear are not met.  38 U.S.C.A. §§ 1110, 1112(a), 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385. 

3.  The criteria for service connection for a psychiatric disability, diagnosed as bipolar disorder and PTSD, are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
	
As the Board is granting the claims for PTSD and left ear hearing loss below, they are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in January 2007, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records, for this claim.  Additionally, the Veteran was provided an adequate VA audiological examination in July 2007 for his hearing loss claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There has been no allegation or evidence that the hearing loss disability has changed since the last VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In November 2009, the Veteran's representative argued that the VA examination should not be used as evidence; because, while the provider signed it, it was not signed by a person who approved it.  There is no general requirement that VA examinations be approved.  There is a requirement, with certain exceptions, that VA examinations be signed by a physician.  M21-1 MR, Part III, Subpart iv, Ch. 3, Sec. D, Para. 18(a) (July 14, 2010).  One of the exceptions is where an examination is provided by an audiologist.  Id.  In this case the Veteran's examination was conducted by an audiologist; hence a physician's signature was not required.

Review of the July 2007 VA audiology examination shows that clinical examination was conducted in accordance with 38 C.F.R. § 4.85.  The audiologist signed a written copy of the audiogram.  Notably, the Veteran has not contended any inaccuracy in testing or otherwise disputed the underlying clinical findings.  The Board has considered the Veteran's objections, but finds the July 2007 VA examination to be adequate.  
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

General laws and regulations for service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including sensorineural hearing loss, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

(i) Hearing loss

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

Service treatment records show that In an April 2003 report of medical history, completed for enlistment in the Marine Corps reserves, the Veteran denied having or ever having hearing loss.  The examiner did not note hearing loss upon clinical evaluation.    

In his October 2005 report of medical history for separation from service, the Veteran affirmed having hearing loss.  He was not clinically tested for his hearing acuity as part of his separation examination.   

Personnel records confirm that the Veteran served in Iraq and his military occupational specialty was listed as a rifleman.  

The Veteran underwent audiometry testing in February 2007.  

The test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
35
35
30
30
35

Speech discrimination scores were not reported.  It showed hearing loss meeting the VA defined criteria in the left ear, but not the right ear.  The audiology examination was not valid for rating purposes.  He did not provide further explanation.  

The Veteran was afforded a VA audiology examination in July 2007.  He reported having significant noise exposure from grenades, mortars, car bombs, and rifles.  He occasionally used hearing protection.  Subjectively, he believed he had bilateral hearing loss with it being more severe in his left ear.  The audiological evaluation showed, pure tone thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
20
20
LEFT
30
30
25
30
25

Speech audiometry revealed speech recognition ability of 98 percent in both ears.

The examiner diagnosed sensorineural hearing loss and opined that it was related to military noise exposure.  

The July 2007 VA audiogram shows that the Veteran had hearing loss in his left ear meeting the criteria for VA defined hearing loss.  38 C.F.R. § 3.385.  A current left ear hearing loss disability is demonstrated.  However, the record does not show that the Veteran had right ear hearing loss meeting VA disability criteria.  See id.  

The Veteran reports a history of military noise exposure.  Personnel records confirm that he served in Iraq as a rifleman.  The Board finds the Veteran's reports of in-service noise exposure credible in light of the record.  Caluza.  Thus, an in-service event is demonstrated. 

Finally, the record shows that the Veteran had left ear hearing loss meeting the VA definition of hearing loss within two years of separation.  38 C.F.R. § 3.385.  The July 2007 examiner opined that it was related to military noise exposure.  The Board finds that a nexus has been shown.  

In sum, the current record includes sufficient evidence to warrant a grant of service connection for left ear hearing loss.   However, the evidence does not show right ear hearing loss that meets the VA criteria for recognition of a hearing loss disability.  See id.  The claim for service connection for left ear hearing loss is granted, and the claim for service connection for right ear hearing loss is denied due to lack of a current disability.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309, 3.385.



(ii) Acquired psychological disability

Additional regulations pertain exclusively to PTSD service connection claims.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulation pertaining to service connection for PTSD was amended, effective July 13, 2010.  

The amendments liberalized, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
Id. at 39852.

The Court has also held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board will consider all psychiatric diagnosis raised by the record.  

Factual Background

The Veteran underwent a medical examination for entrance into Reserve service in April 2003.  No psychiatric problems were noted during interview or clinical examination.  He did not receive any reported psychiatric treatment during active service.  

Notwithstanding, in his September 2005 Post Deployment Health Assessment, he reported serving overseas in Kuwait and Iraq.  He affirmed having PTSD symptoms of nightmares and increased arousal over the past month.  

The Veteran underwent a VA Persian Gulf registry examination in January 2007.  He reported being on medication for psychiatric symptoms, including stress, anxiety, flashbacks, and nightmares.  He affirmed having anxiety and depressive symptoms.  The examiner referred him for VA psychiatric consultation.

Private treatment records, dated from December 2006 to March 2007, reflect that the Veteran reported moody and depressive symptoms.  He acknowledged having a long history of rapid mood swings.  Currently, he was concerned that he was sleeping all the time.  He was assessed as having mood disorder (possibly bipolar), PTSD, and substance abuse.  By March 2007, he reported an improvement in his symptoms.  The Veteran reported that his current symptoms had begun after his deployment in Iraq.

In March 2007, the Veteran had a VA behavioral health intake assessment by a VA psychologist.  He reported trouble with alcohol intoxication following service.  He sought private counseling and was assessed as having PTSD and bipolar disorder.  He currently took medication for treatment.  Since active service and prior to medication, he affirmed having sleep disturbances, anhedonia, memory and concentration problems, and anxiety.  He also reported having mania symptoms, but noted these had been present prior to active service.  

The Veteran also stated that he had significant trauma exposure during his deployment.  He was an infantryman and had involvement in combat, fire fights, and raids.  He witnessed the deaths of four service members he knew.  The examiner queried the Veteran extensively about his specific psychiatric symptoms in light of PTSD criteria.  

The examiner listed her diagnostic impressions as: PTSD, bipolar I disorder, tobacco dependence, and alcohol abuse.  

A few weeks later, the Veteran reported an increase in PTSD symptoms prior to attending Reserve activities.  He also reported that his roommate had recently committed suicide.  He complained primarily of anhedonia.  The examiner assessed PTSD and bipolar I disorder and adjusted his medication regimen.  

VA treatment records, dated in May 2007, show that the Veteran had an improved mood, but continued to have anxiety attacks.  He cited concerns that he may be redeployed to Iraq.  

The Veteran was afforded a VA PTSD examination in July 2007.  Prior to service, he denied any psychiatric problems or traumatic experiences.  He reported serving in Iraq and that his primary duty involved being on patrol.  His battalion had significant casualties.  He detailed several instances of his involvement with hostile military or terrorist activities.  

He began having psychological symptoms when he returned home.  He reported engaging in excessive alcohol consumptions and fights.  He related having irritability, sleep disturbances, anhedonia, and socially isolative behavior.  The examiner commented that some of these symptoms may be related to mania that preexisted active service.  The Veteran stated that his medication had been of noticeable benefit, noting decreased irritability and depression.  However, he continued to have anxiety.  

Clinical examination was unremarkable for appearance, thought disorder, or communication difficulties.  Currently, the Veteran had fair sleep.  Testing showed that he fell five points out of 102 points below the PTSD diagnosis threshold on the Mississippi Scale for PTSD.  The examiner commented that the Veteran's symptoms were more closely related to depression or mood disorder.  Impact of Event Scale reflected scores consistent with a severe impact of traumatic events.  Beck Depression Inventory showed mild to moderate depression.  The SCL-90-R showed some level of distress, but only 12 symptoms were severe and they related to mood or depressive disorders.  The examiner concluded that the test scores were most consistent with mild depression, rather than PTSD.  

The examiner diagnosed bipolar II disorder, hypomanic type that was unrelated to military service.  He commented that the Veteran's reported stressors were sufficient to meet criterion A for PTSD.  However, the only current PTSD symptoms were mild sleep disturbances.  He did not have intrusive thoughts or impulsive behavior.  He observed that the Veteran's psychological treatment has centered on mood stabilizers associated with bipolar disorder.  He noted the PTSD diagnosis, but believed the reported symptoms preexisted active service and were more closely related to a mood disorder.  This was based on a previous treatment record in which it was reported that the Veteran had had possible mania prior to service.  

In September 2007, the Veteran reported improved symptoms.  He described his anxiety as reactionary in nature.  He recently learned that he would not be deployed to Australia.  He continued to have some depressive symptoms over the recent death of his friend.  About two weeks later, the Veteran contacted VA over the phone about concerns of his anxiety symptoms flaring up during Reserve service.  He sought advice over whether to inform his Reserve unit about his psychological problems.  

In December 2007, a VA nurse practitioner wrote that she believed the Veteran's current anxiety and PTSD symptoms were related to combat stress.  She noted his reports that the symptoms had begun after his return from deployment.

VA treatment records, dated in January 2008, show that he continued to report increased psychiatric symptoms before Reserve drill activities.  He had recent nightmares and flashbacks after watching a military movie.  He expressed concern that some members of his unit were redeployed.  The examiner concluded that his anxiety symptoms were generally related to military activities.   

In August 2008, the Veteran's behavioral health provider referred him to a VA clinical psychologist for an evaluation.  The examiner reviewed the Veteran's history and administered quantitative testing for PTSD symptoms.  The Veteran scored slightly below the cutoff range.  He noted that although the Veteran has responded well to treatment, PTSD related symptoms continue to persist.  He recommended continued treatment.  

VA treatment records, dated in December 2008 through March 2009, reflected that the Veteran had a mild degree of regression in his depressive symptoms.  His medications were adjusted accordingly.  

Analysis
  
The Veteran has reported several stressors relating to enemy combat or fear of hostile military activity.  The record shows that he was deployed to Southwest Asia and served as a rifleman.  His reports are consistent with the circumstances of his service.  Thus, the amended regulations liberalizing stressor verification apply, and his reports of his stressors are sufficient to establish in-service stressors.  See 38 C.F.R. § 3.304(f)(3) (2011).

A remaining question is whether he has a current psychiatric disability that is related to the in-service stressors.  The Veteran has been diagnosed by a VA psychologist as having PTSD premised upon in-service stressors.  See March 2007 VA treatment records.  Although the examiner did not administer clinical tests, she extensively queried the Veteran about the details of his stressors and was aware of the mood disorder.  The Board finds her assessment to be consistent and based upon accurate review of the record.  Her assessment of PTSD is persuasive.  Caluza.

However, the VA psychologist who conducted the July 2007 examination concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The opinion was supported by test results and the findings on the examination.  The findings of the other clinicians are; however, at least as probative as the VA examiner's opinion.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes a current diagnosis linked to the established stressors.  Hence, service connection for PTSD is granted.

The Veteran has also been diagnosed as having bipolar disorder.  The July 2007 examiner opined that this disability pre-existed service based on notes created by a VA treatment provider. 

The record does not include examinations conducted when the Veteran was accepted for active duty.  The presumption of soundness is not for application where there was no examination for service entrance.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  There is, however, significant evidence against a finding that the current bipolar disorder pre-existed service.  The service treatment records contain no hints of a pre-existing disability and the Veteran has fairly consistently reported that all of his current symptoms began only after his deployment.  In addition, the clinician who entertained the possibility of pre-existing mania; also noted that the current symptoms had reportedly begun after deployment.  Hence the evidence is in favor of a finding that the current psychiatric disability, regardless of diagnosis had its onset in service.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.  

Service connection for a psychiatric disability, diagnosed as PTSD and bipolar disorder, is granted.


REMAND

At the July 2007 VA examination, the Veteran demonstrated limitation of motion in both shoulders and a slightly diminished range of motion in extension of the lumbar spine.  X-rays of the shoulders and low back were negative.  The examiner diagnosed lumbar and shoulder strains "by veteran report only with no additional clinical or radiographic evidence to support another diagnosis."  

However, it appears that the Veteran has received private chiropractic treatment for his claimed low back and bilateral shoulder disabilities.  The April 2006 private chiropractic records shows complaints of low back and bilateral shoulder pain.  In January 2007, the Veteran reported that he had been seeking chiropractic treatment for low back pain on a monthly basis.  The claims folder contains no chiropractic records other than those dated in April 2006.  Additional records could provide evidence of a current disability.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical treatment records for his claimed low back and bilateral shoulder disabilities and furnish appropriate authorization for the release of private medical records.  

Request that the Veteran complete an authorization for the release of all medical records from Kelley Chiropractic & Massage Therapy.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

Take the necessary steps to obtain all records of reported VA treatment since June 2009. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  If any updated medical records confirm a low back or shoulder disability, obtain a medical opinion as to whether any such disability is related to the Veteran's reports of stress during service from carrying backpacks weighing up to 70 pounds.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. 
Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


